Administrative Conference of the United States
REGULATIONS.GOV AND THE FEDERAL DOCKET
MANAGEMENT SYSTEM

December 1, 2018

Todd Rubin
Administrative Conference of the United States

This report was prepared for the consideration of the Administrative Conference of the United States. The opinions, views and
recommendations expressed are those of the author and do not necessarily reflect those of the members of the Conference or its
committees, except where formal recommendations of the Conference are cited.

Contents
Introduction.................................................................................................................................... 2
Part I. What FDMS/Regulations.gov Looks Like and Its Core Functionalities ......................... 3
Part II: How FDMS/Regulations.gov is Governed and Funded ................................................. 4
Part III: How FDMS/Regulations.gov Came Into Being ............................................................ 5
Part IV: Participation in FDMS/Regulations.gov Facilitates Compliance with the EGovernment Act of 2002 ................................................................................................................ 6
Part V: The Key Challenges Underlying Regulations.gov ........................................................... 7
A. Users Find It is Difficult to Consistently and Reliably Search for Rulemaking
Materials .................................................................................................................................... 8
B.

E-Dockets are Not Reliably Informative....................................................................... 13

Part VI: Solutions ........................................................................................................................ 14
Acknowledgments......................................................................................................................... 18

1

Introduction
Federal regulations (hereinafter “rules”) affect nearly all aspects of our lives. The
Administrative Procedure Act, the statute that governs a large part of the federal rulemaking
process, generally requires agencies to give the public notice of, and the opportunity to comment
on, rules they are considering issuing.1 The main purposes of this mandated opportunity for
public input are to facilitate agencies’ access to widely dispersed information and, if necessary,
to help regulators rethink critical assumptions about rulemaking proposals, all with the goal of
improving the quality of rulemaking.
To submit an informed comment, potential commenters need to be able to at least: 1)
access the proposed rule and the agency’s justification for it; 2) access materials upon which the
agency substantially relied to develop the proposed rule; and 3) understand the rationale by
which the agency made its decision.2 Commenters should also be able to access other comments
that may have been submitted on the proposed rule in time to submit responsive comments, to
the extent this is possible. Members of the public, especially those who are subject to the rule,
should be able easily to determine whether further action has been taken on the proposed rule
and, when a final rule has been issued, to access the rule and all materials, including public
comments, that informed its development.
Historically, it has been a challenge for many people to understand the rulemaking
process and to access these rulemaking materials. Before the internet was widely available,
members of the public interested in reading materials in a rulemaking docket (e.g., supporting
materials and other comments submitted) needed to go to the agency and schedule an
appointment to inspect the paper files on site. Even being able to find a copy of the Federal
Register to read the rulemaking proposal required sophistication and resources that many
members of the public did not have.3 Such logistical barriers weeded out many from intelligently
participating in the rulemaking process.
Today, because of several statutes and executive branch initiatives, nearly all agency
primary rulemaking documents (e.g., notices of proposed rulemaking and final rules) are online.4
A member of the public interested in viewing proposed and final rule documents can go to
Federalregister.gov. To submit a comment on a proposed rule, view other comments, and read
supporting materials, a member of the public can go to Regulations.gov, either directly or by a
link from Federalregister.gov. Online accessibility therefore has the potential to allow more
people to participate in the rulemaking process in an informed, intelligent way. To some extent,
1

See 5 U.S.C. § 553.
Of course, even these elements are not enough if the agency’s rationale for the proposed rule is not written in
language accessible to the relevant audience.
3
Cary Coglianese, E-Rulemaking: Information Technology and the Regulatory Process, 56 ADMIN. L. REV. 353,
362 (2004) (discussing how access to the Federal Register and Code of Federal Regulations was limited).
4
See id. at 363–66 (detailing administrative efforts starting with the Clinton Administration’s call to federal
agencies to increase the “use of IT in developing and implementing regulations”). See generally Cynthia R. Farina,
Reporter, Achieving the Potential: The Future of Federal E-Rulemaking, Report of the Committee on the Status and
Future of Federal e-Rulemaking, 62 ADMIN. L. REV. 279 (2010) (reporting on the development of and potential in
eRulemaking).
2

2

it has advanced that goal.5 However, it has yet to fulfill its potential, for a variety of reasons that
will be discussed in this report.
Part I of this report discusses the process that federal agencies use to conduct rulemaking
online. Part II discusses how Regulations.gov/the Federal Docket Management System (FDMS)
is governed and funded. Part III discusses how it came into being. Part IV discusses the specific
legal requirements that it helps agencies fulfill. Part V examines some of its key problems.
Finally, Part VI offers some solutions.
Part I. What FDMS/Regulations.gov Looks Like and Its Core Functionalities
Any member of the public can go to Regulations.gov and, once there, search for
rulemaking materials, including notices, public comments, and supporting materials. There are
several ways that visitors can search for these materials. First, they can enter terms into a search
box, just as one would do if searching for materials on a search engine, such as Google. Often,
however, this basic search function will yield too many results for visitors to easily sift through
to find the desired material. Regulations.gov therefore permits users to perform an “Advanced
Search,” which allows them to narrow the results by searching fields such as “Document Type”
(e.g., “Notice,” “Proposed Rule,” or “Other”), “Agency,” and “Docket Type” (“Rulemaking” or
“Nonrulemaking.”)
To submit a comment, visitors click on a “Comment Now” button that appears next to a
notice. Doing so pulls up a text box with a maximum character count of 5,000 and an option to
include attachments. People who wish to submit comments that exceed the character count can
type “See Attached” (or similar language) in that text box and upload a longer comment.
Depending on the agency, there may be fields within the comment page that require visitors to
enter certain information about themselves, such as first name, last name, and contact
information (e.g., city, state, and country). Some agencies only ask for this information if a
commenter indicates that he or she is submitting a comment on behalf of another.
FDMS is where agency officials create the electronic rulemaking dockets (e-dockets),
designated elements of which are viewable on Regulations.gov. An “e-docket” is simply a virtual
folder that contains materials relevant to a particular rulemaking, including the notice, supporting
materials, and comments. Regulations.gov is the public-facing website that allows people to
access materials in the e-dockets. Agencies create and manage the e-dockets and their contents
through FDMS.gov, a password-protected site that can be accessed only by authorized agency
personnel.
All rulemaking notices that are published in the Federal Register automatically appear on
Regulations.gov. This includes materials from agencies that do not participate in
Regulations.gov, such as the Federal Communications Commission (FCC) and the Securities and
Congress has also taken a strong interest in advancing this goal. The recently-introduced GOOD Act (or “Guidance
Out of Darkness Act”) would require agencies to post guidance documents on Regulations.gov and to provide
hyperlinks to the posting on the agency website. See S. 2296, 115th Cong. (2018).
5

3

Exchange Commission (SEC). This is because there is an automated, “behind the scenes” link
between Federalregister.gov and FDMS whereby each day, all of the contents of
Federalregister.gov are sent to FDMS. Because the FCC and the SEC (and all other nonparticipating agencies) submit their rulemaking materials to the Federal Register, their materials
are published on Federalregister.gov and are sent to FDMS, where they then become publicly
visible on Regulations.gov.
For the majority of rulemaking agencies that participate in FDMS, once a rulemaking
notice arrives in FDMS, an agency user will assign it to an e-docket.6 With respect to supporting
materials, such as Regulatory Flexibility Act analyses, studies, or cases that informed a rule’s
development but that do not appear on Federalregister.gov, agency officials must first manually
upload these to FDMS and then associate them with an e-docket. Once they associate them with
an e-docket, they must then designate such items as publicly viewable in order for them to
appear on Regulations.gov. Furthermore, assigning documents to a docket allows rulemaking
materials to be associated with one another. This association is important for enabling users to
find a rulemaking document. It also allows Regulations.gov to include key documents in the
history of the rulemaking.
Likewise, comments submitted through Regulations.gov do not automatically appear on
Regulations.gov (except if an agency requests this, which very few do). Rather, comments are
added to the docket queue on FDMS and an agency official must affirmatively decide whether to
associate them with an e-docket, thereby rendering them publicly viewable on Regulations.gov.7
This gives agencies the chance to review comments for, among other characteristics, profanity,
spam, confidential business information, and personally identifiable information.
Part II. How FDMS/Regulations.gov is Governed and Funded
FDMS/Regulations.gov is governed by an Executive Steering Committee (Committee)
that consists of officials from dozens of federal agencies. The Committee is co-chaired by the
Deputy Administrator of the Office of Information and Regulatory Affairs (OIRA) and the Chief
Information Officer (CIO) of the Environmental Protection Agency (EPA). It makes decisions
about the design, operations, maintenance, and budgeting of FDMS/Regulations.gov upon advice
in these areas from several smaller, lower-tiered bodies. These bodies include a Change Control
Board, an Advisory Board, and a Budget Working Group.
EPA is considered the “managing partner” of FDMS/Regulations.gov. As such, it is
responsible for implementing changes to the system that have been approved by the Committee.
To facilitate this responsibility, the EPA created a Project Management Office (PMO), which
consists of a small staff of experts in online docket management technology.
There is no direct appropriated funding for FDMS/Regulations.gov. Rather, the system is
funded through what eRulemaking officials term a “shared services model.” Agencies that
participate in eRulemaking fund the system through contributions, decided by a formula. The
6
7

The independent commissions that have their own eRulemaking systems do not create dockets in FDMS.
Agency officials have the option to upload a large batch of comments.

4

formula for contributions is based, in part, on: 1) the size of the agencies’ budgets; 2) the average
annual number of rules and non-rule items that agencies publish; and 3) the average annual
number of comments agencies receive.8
Part III. How FDMS/Regulations.gov Came Into Being
In July 2001, President George W. Bush identified “expansion of eGovernment” as one
of five priorities of the President’s Management Agenda.9 To support this priority, the Office of
Management and Budget (OMB) put in place an implementation strategy for eRulemaking.10
In May 2002, the OMB Director issued a memorandum to the heads of agencies stating
that OMB would “consolidate redundant IT systems related to rulemaking.” OMB initially
named the U.S. Department of Transportation (DOT), and then the EPA, the lead agency for this
initiative. Both agencies had been operating sophisticated online rulemaking systems for years
before FDMS/Regulations.gov was put into place.11
Regulations.gov was launched in January 2003.12 At that time, the public was able to
view rulemaking materials available for comment and to submit comments. However, the
rulemaking dockets themselves (along with, for example, supporting material and public
comments) were not available. In September 2003, EPA, as managing partner of the
eRulemaking Program, awarded a contract to Lockheed Martin to integrate various online
rulemaking systems with the Regulations.gov portal. EPA and OMB considered three general
designs for a new government-wide rulemaking docketing system. The first was a single,
centralized system that would replace all existing agency online docketing systems. The second
would have allowed agencies with existing online rulemaking dockets to keep those dockets, but
they would be linked to a main system used by agencies without their own dockets. The final
plan was a “tiered system,” which was a hybrid of the two models above.13
In February 2004, the Executive Steering Committee, by a vote of 15-2, decided to adopt
the first approach.14 This decision was based on perceived cost savings and ease of searching a
centralized system compared to the other two options.15 In May 2005, agencies began migrating
their rulemaking dockets to FDMS. In September 2005, Regulations.gov was updated to allow
the public to search and access rulemaking docket contents (e.g., supporting materials and public
comments).16

8

CURTIS COPELAND, CONG. RESEARCH SERV., RL34210, ELECTRONIC RULEMAKING IN THE FEDERAL GOVERNMENT
17 (2008).
9
U.S. GOV’T ACCOUNTABILITY OFFICE, GAO-05-777, PROGRESS MADE IN DEVELOPING CENTRALIZED ERULEMAKING SYSTEM 6 (2005).
10
See Farina, supra note 4, at 280.
11
Id.
12
Id.
13
Id.
14
COPELAND, supra note 8, at 12–13.
15
Id. at 13.
16
Id. at 14.

5

By July 2006, seven agencies had migrated to FDMS, and over the ensuing years, more
and more agencies did so. Today, all cabinet-level and freestanding Executive Branch agencies
(e.g., the EPA) are considered “Participating Agencies” of FDMS/Regulations.gov. This means
they maintain their rulemaking and, in some cases, non-rulemaking (e.g., adjudication) dockets
on Regulations.gov, and accept comments through the comments feature on the website. To date,
there are 184 such “Participating Agencies.” Several independent regulatory agencies, such as
the Bureau of Consumer Financial Protection and the Federal Trade Commission, are also
“Participating Agencies.” However, most independent regulatory agencies, such as the FCC, do
not participate. Although their rulemaking materials do appear on Regulations.gov, due to the
link between Federalregister.gov and FDMS, comments submitted to them do not appear on
Regulations.gov, and they do not have e-dockets on Regulations.gov. Several of these nonparticipating agencies maintain their own websites where the public can access a rulemaking
docket and comment on a proposed rule.
Part IV. Participation in FDMS/Regulations.gov Facilitates Compliance with the EGovernment Act of 2002
Under the E-Government Act of 2002, agencies must, “[t]o the extent practicable . . .
accept submissions under section 553(c) of title 5, United States Code [written data, views, or
arguments from interested persons], by electronic means.”17 Furthermore, agencies must “[t]o the
extent practicable, as determined by the agency in consultation with the Director [of OMB] . . .
ensure that a publicly accessible Federal Government website contains electronic dockets for
rulemakings under section 553 of title 5, United States Code [“informal rulemaking”].”18
These electronic dockets “shall make publicly available online to the extent practicable,
as determined by the agency in consultation with the [OMB] Director . . . all submissions under
section 553(c) of title 5, United States Code; and other materials that by agency rule or practice
are included in the rulemaking docket under section 553(c) of title 5, United States Code,
whether or not submitted electronically.”19
Although the statute does not require that agencies participate in FDMS/Regulations.gov,
participation in FDMS/Regulations.gov allows agencies to fulfill their obligations under the
statute. First, when an agency participates in FDMS/Regulations.gov, it maintains an e-docket on
FDMS, which appears publicly on Regulations.gov. This fulfills its obligation to “ensure that a
publicly accessible Federal Government website contains electronic dockets for . . . [informal
rulemaking].”20 When an e-docket in FDMS/Regulations.gov contains and makes publicly
accessible all the materials that the agency normally includes in the rulemaking docket for that
rulemaking, and contains public submissions, the docket requirement component of the statute is
satisfied. Finally, when agencies participate in FDMS/Regulations.gov, it means they accept

17

E-Government Act of 2002, Pub. L. No. 107-347, § 206(c), 116 Stat. 2899, 2916 (included as a note in 44 U.S.C.
§ 3501 (2018)).
18
Id. § 206(d)(1), 116 Stat. at 2916.
19
Id. § 206(d)(2)(B), 116 Stat. at 2916.
20
Id.

6

comments from the public, thus fulfilling their obligations to “accept submissions under section
553(c) of title 5, United States Code, by electronic means.”21
Part V. The Key Challenges Underlying Regulations.gov
Before delving into the challenges underlying Regulations.gov, it is useful to first take a
step back and keep in mind the extremely tedious work that eRulemaking officials completed to
make online rulemaking a reality. The magnitude of this achievement cannot be overstated.
Achieving the goal of centralized online rulemaking required tackling an extremely complex
information management problem, and eRulemaking officials have managed to make important
rulemaking information substantially more accessible to the public than in the era before the
existence of FDMS/Regulations.gov.
The limitations of the website, which will be explored below, are not in any way a
criticism of the dedication of eRulemaking officials. They are, rather, a byproduct of a system
designed to store an amazing variety and quantity of rulemaking materials from nearly 200
agencies (and counting) in one place, and one in which all of these agencies are responsible for
their own submissions and docket management.22 However, with the appropriate resources and
prioritization, the challenges can be overcome.
To understand the main challenges with FDMS/Regulations.gov, it is helpful to again
consider its purpose. It was created to make it easier for the public to participate in the noticeand-comment process in an informed way and to readily access materials that reveal the status
and outcome of the rulemaking process. The eRulemaking Program envisioned that it would do
so by allowing the public to 1) access the text of the Notice of Proposed Rulemaking (NPRM)
and, if existent, final rule and accompanying explanation; 2) access materials upon which the
agency substantially relied to develop the proposed rule; 3) submit comments online and review
the comments others have submitted; and 4) follow the course of a rulemaking to determine
whether the NPRM has been supplemented, finalized, withdrawn, etc. However, many users of
Regulations.gov have found that the system does not allow people to consistently and reliably: a)
search for and find all documents related to a particular rulemaking and b) access supporting
materials and other relevant information about rulemakings, for reasons that will be discussed
below.23
To uncover some of the major flaws with Regulations.gov, I extensively used the site to
attempt to find rulemaking materials and consulted with academics who have written on the

21

Id.
Organizations wishing to engage in comprehensive analyses of public participation in rulemaking are hampered
by the fact that although most agencies participate in Regulations.gov, several do not, making it an onerous process
to include those agencies’ data. See, e.g., apendleton, Regulations.gov Continues to Improve, but Still Has Potential
for Growth, The Sunlight Foundation (Apr. 9, 2013, 11:21 AM),
https://sunlightfoundation.com/2013/04/09/regulations-gov-continues-to-improve-but-still-has-potential-for-growth/.
23
Another problem that non-agency users have pointed out is that a user cannot reliably determine how many
comments were submitted on a rulemaking and whether the comments visible on Regulations.gov are all the
comments the agency received.
22

7

subject. I also had numerous discussions with members of the public who use Regulations.gov
regularly.
A. Users Find It is Difficult to Consistently and Reliably Search for Rulemaking
Materials
One reason it is difficult to reliably and consistently find rulemaking materials is because
agencies sometimes create multiple e-dockets for the same rulemaking. For example, if an
agency’s rulemaking has gone from an NPRM to a final rule, the agency sometimes creates a
separate e-docket for the final rule, instead of maintaining a single e-docket to which all
documents related to the rulemaking are assigned. A user who tries to find this rule might come
across the first e-docket the agency created and conclude incorrectly that there has been no final
rule issued.24 Sometimes, this “multiple e-docket” problem happens because a sub agency (e.g.,
the Occupational Safety and Health Administration) issued the NPRM and created the initial
docket, and the parent agency (e.g., Department of Labor) issued the final rule and created the
second docket. In any case, in many instances, there are at least two e-dockets, each containing
documents that are part of a single rulemaking.25 At best, this is confusing. At worst, it misleads
the user as to the status of the rulemaking if her search does not locate both dockets and enable
her to recognize the relationship between them.
Another reason it is difficult to search for rulemaking materials is because the “Advanced
Search” feature on Regulations.gov in many instances does not helpfully narrow down the
number of results that come up in a search. The purpose of an “Advanced Search” is to allow
users to search by different filters (e.g., date range, type of source, author, and so on), reduce the
number of search results, and therefore increase the likelihood of finding what the user is looking
for.
For example, suppose someone would like to use Google to find an article she read about
robotics, and she recalls that she read the article in 2006. If she were to search Google for this
particular article without using an advanced search, she would likely have to sift through
millions of results before she came across what she was looking for. However, if she were to use
Google’s “Advanced Search” feature, she could select the date range as “1/1/2006-12/31/2006,”
thereby drastically decreasing the number of results that come up and increasing the likelihood
that she will find the relevant article.

24

Other agency practices sometimes compound the problem of finding all documents related to a rulemaking. In
many instances, the title of the final rule does not match the title of the proposed rule, especially if time has passed
and there have been, for example, supplemental NPRMs or other shifts in the focus of the rule. Sometimes agencies
“reuse” titles, so that it becomes difficult to identify the documents for which the user is looking.
25
Each e-docket has a unique docket number assigned by FDMS. Docket numbers begin with an alphabetic prefix
unique to the agency. So, for example, OSHA’s dockets begin “OSHA” and the Department of Labor’s dockets
begin “DOL.” The remaining components of a typical e-docket number are a four-digit date and a three or four-digit
number that is the docket number. Each document in the docket is identified by a document number that is the
docket number plus an additional three (or more) digit number that is the sequential order in which that document
was added to the docket. Hence, the document number is the unique identifier of each document and integrally links
it with its home docket and, in turn, all the other documents in that docket.

8

In contrast, many of the filters that appear on Regulations.gov’s “Advanced Search”
feature do not helpfully narrow down relevant results. One of the first search filters that a user
encounters on the Advanced Search page is “Document Type.” The options presented here are:
“Notice”; “Proposed Rule”; “Rule”; “Supporting & Related Materials”; “Other”; and “Public
Submission.” One problem presented by these options is that they are not mutually exclusive. A
“Proposed Rule” and a “Rule” are both “Notices.” If I am interested in commenting on a
particular NPRM, and I go to this Advanced Search page to find that NPRM, it is not clear
whether I should select “Notice” or if I should select “Proposed Rule.” Similarly, if I am
interested in commenting on a particular advanced notice of proposed rulemaking (ANPRM), it
is not clear whether I should select “Notice,” “Proposed Rule,” or “Other.”26
The second problem presented by this filter is that it is not comprehensive. Section 553 of
Title 5, U.S. Code (Section 553) governs informal rulemaking, but it establishes only minimal
procedural requirements, thereby effectively obscuring the complexity of the rulemaking
process.27 Looking only at Section 553, one might think that agencies publish only two
documents during the course of a rulemaking: an NPRM and a final rule.28 In reality, however,
agencies publish a remarkable variety of documents during the course of a rulemaking.29 Each
such document reflects an additional action or step taken by the agency in rulemaking, revealing
a more complex and nuanced process than that which is suggested by Section 553.30
For example, agencies may engage the public before proposing a rule by issuing an
ANPRM or a “notice of inquiry.”31 They may propose rules by publishing a “notice of intent to
grant a rulemaking petition” or seek additional public input through a “supplemental notice of
proposed rulemaking” or a “notice of extension of the comment period.”32 Agencies may choose,
or be statutorily required, to hold public hearings on the proposed rule, and notices of these
hearings, agendas, etc. often appear on Regulations.gov.33 The rulemaking may generate a
Paperwork Reduction Act submission that the agency notices and takes comments on. Moreover,
agencies routinely promulgate a variety of rules in addition to final rules, including “temporary
rules,” “interim final rules,” and “direct final rules,” among others. All of these documents—and
many more besides—fit within the basic structure of informal rulemaking as set forth in Section
553 of Title 5.34

26

It is worth emphasizing that this confusion is not confined to the public user. At the time that documents are
uploaded to FDMS and assigned to dockets, the agency must supply appropriate categorizations. Hence, the person
doing data entry must also decide if, for example, an ANPRM or a notice of extension of the comment period should
be categorized as a “Proposed Rule,” a “Notice,” or “Other.” Understandably, inconsistent categorization often
occurs, within the same agency as well as across agencies.
27
Memorandum from Emily Bremer 2 (Mar. 14, 2013) (on file with author).
28
Id.
29
Id.
30
Id.
31
Id.
32
Id.
33
Id.
34
Id.

9

Compounding this complexity is the issue of guidance.35 Section 553 exempts
interpretive rules, guidance, policy statements, and other documents from notice-and-comment
requirements. Such documents may thus be viewed as technically not part of the rulemaking
process encompassed by FDMS/Regulations.gov. On the other hand, agencies often voluntarily
elect to craft guidance documents through notice and comment and in some instances are
required to seek comment under OMB’s Good Guidance Practices directive. There is great
variety in the terminology agencies use to describe these documents. The upshot of this
extraordinary complexity is that the list of “Document Type” options, as currently structured,
makes it difficult for the visitor to appreciate just what, exactly, is out there.36
In addition to the foregoing problems presented by the “Document Type” filter, agencies
do not use the “Document Type” categories in a consistent manner. For example, some agencies,
when uploading documents to FDMS, tag an ANPRM as a “Proposed Rule.” Others tag it as a
“Notice.” And still others tag it “Other.” Some agencies, when uploading a notice of public
meeting within a rulemaking, tag the document as a “Proposed Rule,” and some tag it as a
“Notice.” Even within a single agency, inconsistency may occur in the use of these categories.
For these reasons, in order to derive any benefit from using the “Document Type” filter, a
visitor, at a minimum, must be aware of the particular methods of “Document Type” tagging
from the agency of interest. Even then, the visitor cannot reliably select a single “Document
Type” to aid their search, due to the possibility of inconsistent categorization at the point of data
entry. The “Document Type” filter is therefore often not helpful in narrowing search results and
may create the misleading impression that the document sought does not exist.
In addition to the “Document Type” filter (for which, recall, the options are “Notice;”
“Proposed Rule;” “Rule;” “Supporting & Related Materials;” “Other;” and “Public
Submission”), there is a “Document Subtype” filter. This filter can only be used if the user has
selected an “Agency” (the “Agency” filter will be discussed below). As is the case with
“Document Type,” when an agency uploads a document to FDMS (or associates a document
with a docket), the data entry person may identify the document as belonging to a particular
“Document Subtype.” However, unlike with “Document Types,” agencies are not required to
designate a “Subtype.” If an agency elects to use “Document Subtypes,” however, the agency’s
FDMS Agency Administrator configures a standardized dropdown menu of subtypes that are
available to that agency’s FDMS users. The subtypes available for inclusion in an agency’s
dropdown menu must be selected by the FDMS Agency Administrator from a finite list of
shared, standardized subtypes maintained by the eRulemaking PMO. If an agency requires a new
subtype, it must first submit the subtype to the eRulemaking PMO for approval. Examples of
“Document Subtypes” are: “Advanced Notice of Proposed Rulemaking,” “NEPA
Documentation,” “Final Rule,” and “Supplemental Notice of Proposed Rulemaking.”

Under the Administrative Procedure Act, a specific kind of guidance document, called an “interpretative rule,” is
considered a rule. See 5 U.S.C. § 553(b)(3)(A).
36
The GOOD Act, currently under consideration by the U.S. Senate, would require agencies to publish guidance
documents on Regulations.gov and provide a hyperlink to the publication on their own. The bill defines “guidance
document” broadly to include such things as blog posts, news releases, etc. See S. 2296, 115th Cong. (2018).
35

10

Although the eRulemaking PMO’s role in the process provides some measure of
uniformity, agency discretion to opt out of using “Document Subtype” designations, draft
agency-specific “Docket Subtype” menus, and request the creation of new “Document Subtypes”
appears to have resulted in significant variation among agency practices and contributed to an
overwhelming number of “Document Subtypes” in use on Regulations.gov.37 Because it offers
greater levels of specificity, the “Document Subtype” filter can potentially help solve the noncomprehensiveness problem discussed above with respect to “Document Type.” However,
inconsistent practices with respect to its use undermines its effectiveness.
The next filter that a visitor encounters on the “Advanced Search” page is “In these date
ranges.” The options here are: “Comment Due Date;” “Comment Start Date;” “Creation Date;”
“Posted Date;” and “Received Date.” The first two are fairly straightforward: they simply refer
to the date that comments are due, and the dates that the agency first accepted comments on the
rulemaking. The last three are not intuitive. While these terms may make perfect sense to the
agency at the point a document is uploaded or a comment is released for public visibility, the
public user is unlikely to understand the difference between “Creation,” “Posted,” and
“Received,” and the page does not define these terms.
Immediately below this filter, the user can search by “Agency.” This seems fairly
straightforward upon first glance. However, as with many of the other filters, visitors who use
this may be misled. The problem here is that selecting a parent agency as the “Agency” does not
include results for sub agencies. For example, suppose visitors are interested in reading and
submitting a comment on the recently posted “Request for Comments on the Cross-Agency
Priority Goal: Leveraging Data as a Strategic Asset.” Perhaps they came across that document on
the Federal Register website. If they did, they would see that the agency that issued this
particular notice is listed as “Department of Commerce.” When the prospective commenters go
to Regulations.gov to try to find and comment on the document, they would, quite sensibly,
select “Department of Commerce” as the “Agency.” However, if they do so, they will not be able
to find the document. This is because the “Agency” that created the docket in FDMS was, in this
instance, a sub agency of the Department of Commerce: the Bureau of the Census. Searching by
“Department of Commerce” will not pull up the document. Visitors who use this filter and select
a parent agency may erroneously conclude that a particular document has not been published.
One of the next filters on the “Advanced Search” page is “Docket Type.” Here, the user
may select “Rulemaking” and “Nonrulemaking.” Given that the name of the website is
“Regulations.gov,” and “regulation” is often used synonymously with “rulemaking,” the
appearance of “Nonrulemaking” as a “Docket Type” may cause confusion. Some agencies
include non-binding guidance materials under the “Nonrulemaking” “Docket Type.” Some
agencies, such as the U.S. Department of Transportation, include their adjudication dockets
under “Nonrulemaking.” Regulations.gov does not define the term “Nonrulemaking,” but this
would be very helpful information for a member of the public to know before searching.

37

See Bremer, supra note 27, at 5.

11

There are additional complexities that one will encounter if one decides to use the
“Docket Type” filter. For example, a visitor who selects “Nonrulemaking” as the “Docket Type,”
and “Proposed Rule” and “Rule” as “Document Types,” will get 23,328 results. On its face, it is
difficult to comprehend how it can be the case that there are any instances in which a “Proposed
Rule” or a “Rule” can be part of a “Nonrulemaking” docket. It is possible that some agencies’
adjudication dockets contain “Proposed Rules” and “Rules” as “Supporting and Related
Materials.” That would be a sensible explanation for a “Proposed Rule” and a “Rule” being part
of a “Nonrulemaking docket.” However, it appears that in most instances in which a “Proposed
Rule” and a “Rule” are part of a “Nonrulemaking Docket,” the “Proposed Rule” or “Rule” is the
primary document. This means that either the agency official incorrectly labeled the docket
“Nonrulemaking,” or incorrectly labeled, say, an adjudication order (or other kind of
“Nonrulemaking document”) as a “Proposed Rule” or a “Rule.”
An additional problem with the “Docket Type” filter is that if a user selects either
“Rulemaking” or “Nonrulemaking” as the “Docket Type,” Regulations.gov displays materials
that are not associated with any docket at all (e.g., documents from agencies that do not
participate in FDMS/Regulations.gov). It could be confusing for a member of the public to see a
freestanding document (say, an order from the SEC) to come up in a search of “Docket Types.”
In addition to the “Docket Type” filter, there is a “Docket Subtype,” as well as a “Docket
Subtype Level 2” filter. The “Docket Subtype” filter can only be used if the visitor has selected
an “Agency,” and the “Docket Subtype Level 2” filter can only be used if the visitor has selected
an “Agency” and a “Docket Subtype.” As is the case with “Document Subtype,” agency officials
can identify dockets as belonging to a particular “Docket Subtype” and “Docket Subtype Level
2,” but they are not required to use these designations. Most agencies use the “Docket Subtype”
without using “Docket Subtype Level 2.” As with “Document Subtypes,” if an agency elects to
use “Docket Subtype” and “Docket Subtype Level 2,” the agency’s FDMS administrator
configures a standardized dropdown menu of subtypes that will be available to that agency’s
FDMS users. Examples of “Docket Subtypes” are: “Consultations Rulemaking,” “Statistics,” and
“Health Rulemaking.” Examples of “Docket Subtypes Level 2” are: “101- Balloons, Kites,
Rockets/Free Balloons,” “Ultralight Vehicles,” and “Airport Security.”
As is the case with “Document Subtypes,” agency discretion to opt out of using “Docket
Subtype” and “Docket Subtype Level 2” designations, draft agency-specific subtype menus, and
request the creation of new subtypes appears to have resulted in significant variation among
agency practices and contributed to an overwhelming number of “Docket Subtypes” and “Docket
Subtypes Level 2” in use on Regulations.gov. This results in the same problems discussed above
with respect to Document Subtypes and therefore further hinders the ability of visitors to use
“Advanced Search” to find relevant results.

12

B. E-Dockets Are Not Reliably Informative
Many e-dockets on Regulations.gov do not contain all relevant Unified Agenda38
information (e.g. whether it was published in the fall or spring edition; whether it is a “Major
Rule,” and whether there are “federalism implications”). Others do include this information. The
piece of information that allows FDMS to link a rulemaking e-docket to the appropriate Unified
Agenda entry is the Regulation Identifier Number (RIN). In some instances, the absence of
Unified Agenda information may indicate that the rulemaking was not included in the Unified
Agenda, but more frequently the problem is that agencies are not required to enter a RIN when a
new rulemaking e-docket is created—and do not do so. Executive Order 12,866 requires that all
regulatory actions have a RIN.39 In practice, a RIN is generated when an agency submits
information for a new rulemaking action to the Regulatory Information Services Center (RISC)
for inclusion in the Unified Agenda. The RIN is eight digits, the first four of which are unique to
the agency, and the second four of which are unique to the particular rulemaking action. When
an agency official enters a RIN for a docket in FDMS, the Unified Agenda information is
automatically included in the e-docket displayed on Regulations.gov. This occurs because there
is a behind the scenes link between FDMS and the Unified Agenda.
In some instances, a RIN may not be in existence at the time the e-docket is created.
However, the far more common problem appears to be simply the failure to enter a RIN in the
appropriate field at the time the e-docket is created—or to amend the docket description at the
time when a document having a RIN is added. In many instances when a RIN is not displayed on
Regulations.gov (and hence no Unified Agenda information is linked), the RIN can be found in
the online Federal Register version of the document and/or in the text of the document itself.
Extremely inconsistent agency practice with respect to providing the RIN exacerbates search
problems: users who are sophisticated enough to try to search by RIN (which, for example, they
found in the Federal Register notice) may not find documents that are in fact part of the relevant
rulemaking.40
Yet another problem with respect to e-dockets is they do not always contain supporting
materials that are visible to the public. If a visitor opens an e-docket that does not have
supporting material, the visitor would see, under “Supporting Documents,” “No documents
available.” As discussed above, there are good, practical reasons for agencies to include
supporting materials within their e-dockets. Doing so helps boost the quality of public
comments. It might be consistent with the e-Government Act for the agency not to include any
supporting materials (the e-Government Act, after all, only requires inclusion of these materials
if “practicable” and if the agency, by rule or practice, includes them in their rulemaking dockets).
However, leaving the “Supporting Documents” section of the e-docket without materials may
diminish the public’s ability to adequately comment.
38

The Unified Agenda is a semi-annual publication of significant regulatory actions that agencies plan to take in the
short and long term. The Unified Agenda requires agencies to indicate, among other things, whether a rule has
federalism implications, creates unfunded mandates, or affects small entities.
39
See Exec. Order No. 12,866, 58 Fed. Reg. 51,735 (Sept. 30, 1993) (Section 4(b)).
40
Additional problems exist with RINs, including the use of a single RIN for multiple rulemakings and the
assignment of multiple RINs to a single rulemaking.

13

Part VI. Solutions
Improving Regulations.gov/FDMS calls for a combination of changes to the system and
changes to individual agency practices in using the system. Of course, the system’s design and
agency practices in using the system affect each other synergistically.
As a first step, the eRulemaking Program should work with the Office of the Chairman of
the Administrative conference to provide, on an ongoing basis, resources to help identify and
meet user needs in navigating and finding materials on Regulations.gov, both in its current form
and as it continues to evolve. As part of this process, it should implement a method for allowing
users easily to find definitions of important and potentially confusing terms used in the search
process. It should then consider implementing the changes suggested below.
Problem: Agencies Sometimes Create Separate E-Dockets for the Same Rulemaking
Solution:
The eRulemaking Program should configure FDMS/Regulations.gov so that it warns an
agency user of FDMS and a public user of Regulations.gov when it appears that there are
multiple dockets for the same rulemaking. When multiple e-dockets are detected, a warning
message should be sent to the relevant agencies on FDMS. It would ultimately be up to the
agencies to decide how to respond to the message, though agencies should take them seriously
and strongly consider merging all dockets that pertain to a single rulemaking. A warning
message should also appear on Regulations.gov, informing the public that another e-docket may
contain relevant information. The other e-docket should be identified by docket number, name,
and any other relevant identifying information so the public can easily access that e-docket and
determine whether there is, in fact, any relevant information.
Problem: The “Advanced Search” Feature Creates Complexities for Users of Regulations.gov
Solution:
The eRulemaking Program should consider enlisting government and private sector
experts in rulemaking, information technology, data management, and organization to work
closely with one another at all stages of whatever process is ultimately adopted to help improve
the “Advanced Search” feature. The process suggested below could be among those that this
group of experts considers using. Whether the group ends up adopting the process below, or
some other process, it will likely be a large, resource-intensive process. No single agency or
office (e.g., the PMO) alone should be expected to undertake it.
First, the “Notice” option under “Document Type” should be marked for elimination so
that the remaining options are mutually exclusive. “Other” should also be marked for
elimination. Then, all of the “Document Subtypes,” “Docket Subtypes,” and “Docket Subtypes
Level 2” should be laid out and organized by agency. Any option that includes another (e.g.,
“Notice” includes “Advanced Notice of Proposed Rulemaking”) should be marked for
elimination so that all of the subtype options within an agency are mutually exclusive.

14

Additionally, “catch all” categories such as “Other” and “Miscellaneous” should be marked for
elimination.
Next, a random, sufficiently large sample of all documents on Regulations.gov should be
generated. Each one of these documents should be carefully analyzed to determine, among other
factors, the nature of the underlying agency process that led to the document, the role the
document played in the process, the public response sought by the agency (if any), and the
practical consequences that might flow from the document’s publication.
Based on the analysis of these documents, the “Document” and “Docket” “Type” and
“Subtype” options should be revised. The revised options should sufficiently capture the
diversity of documents available on Regulations.gov, should be mutually exclusive, and should
be specific (i.e., there should be no open-ended options such as “Miscellaneous”). Additionally,
the set of options should be manageable in number and understandable to the general public
(with accompanying guidance material). Each of the revised options should include several
specific examples. Additionally, depending on the results, there should be openness to the
possibility of marking for elimination the “Subtype” filters entirely.
In selecting and analyzing the different kinds of materials on Regulations.gov, the
eRulemaking Program can draw upon the research of Professor Emily Bremer. Professor
Bremer, when she was an attorney at the Conference, undertook a comprehensive examination of
this sort, and created categories, which could serve as a prototype for a revised set of “Document
Types” and “Document Subtypes.” The Appendix displays an excerpt of Professor Bremer’s
work.
After a revised classification scheme for document and docket types and subtypes is
settled upon, the public should be given the opportunity to comment on the proposed new
scheme, and changes should be considered based on these comments. The Executive Steering
Committee should then vote on the scheme. If it is adopted, the eRulemaking Program should
publish it on Regulations.gov and widely disseminate it to agency officials. FDMS should then
be reconfigured to present this approved list of tags as the choices from which agencies may
select when they create e-dockets or upload documents. The eRulemaking Program should offer
training on how documents and dockets are to be classified under the new scheme.
There are at least two approaches the eRulemaking Program can take with respect to the
mechanics of how documents are to be classified under the new scheme. Under one approach,
agency officials would be responsible for selecting types or subtypes within FDMS, just as they
do now. There would be some questions posed to the person entering the data to help ensure that
she applies the correct categorization (e.g., “What is the purpose of this document? Is it to solicit
input on a rulemaking proposal? If so, consider using one of these labels: [x], [y], [x].”)
Alternatively, the eRulemaking Program could, subject to available technology, incorporate the
revised scheme into FDMS’s decision logic. Under this approach, agency officials would no
longer be responsible for selecting types or subtypes within FDMS. Rather, after they upload
documents to FDMS, or associate a document with a docket (as in the case of a rulemaking
document that has been sent to FDMS via the Federal Register), FDMS would “read” the
15

document and automatically tag it with the appropriate type or subtype based on the software’s
analysis of the document’s text. An automated approach of this sort should seriously be
considered, given that there are millions of documents on Regulations.gov, many of which need
to be reclassified.
Under either approach, FDMS users should have the ability to override an initial
classification if they believe it is an error. Furthermore, agency officials and members of the
public should be given the opportunity to easily flag for review any documents and dockets they
believe the system tagged in a way that is inconsistent with the revised classification scheme.
As this new classification scheme is being rolled out, there should be a way to preserve
historical data. Suppose an automated approach is employed to reclassify the millions of existing
documents on Regulations.gov. What happens to the original classifications? There might very
well be some reason why a member of the public might want to know, say, how many
documents were tagged as “Notices” in 2012. If, under the new classification scheme, “Notices”
is no longer a category, and there was no preservation of the original classification data, that
person would not be able to answer the question. eRulemaking officials should therefore
contemplate ways to preserve the original classifications as the new classification scheme is
deployed.
eRulemaking officials should also consider how to remedy the errors with respect to the
“Docket Type” filter. They should ensure that NPRMs, final rules, and other kinds of rulemaking
documents do not appear in a search of “Nonrulemaking” dockets if they are the “Primary
Documents” within those dockets. They should also consider ensuring that freestanding
documents, such as those from non-participating agencies, do not appear in any search of
“Dockets,” whether “Rulemaking” or “Nonrulemaking.”
The final issue identified above with respect to “Advanced Searching” is the “Search by
Agency” filter. Recall that a visitor who searches by parent agency may miss all documents
posted by a sub agency. To remedy this problem, Regulations.gov should display a message
whenever a visitor searches by an agency for which there are participating sub agencies. The
message should ask the searcher whether she has found what she was looking for and, if not,
whether she wishes to run the search again “in related agencies” or some similar language.
Problem: Unified Agenda Information Does Not Appear Within All E-Dockets
Solution:
The eRulemaking Program should ensure that if a RIN appears in the heading of a
Federal Register page associated with a document, or is identified within the text of a document
itself, it is also included within the Regulations.gov e-docket. Recall that including the RIN in
the e-docket automatically causes Unified Agenda information to be displayed within the docket.
If no RIN is included in the e-docket, no Unified Agenda information is displayed.
To ensure that if a RIN exists, it appears within the relevant Regulations.gov e-docket,
the eRulemaking Program should collaborate with GSA’s Regulatory Information Services
Center to establish common standards for sharing RIN information over the internet. The
16

eRulemaking Program should also consider establishing RIN as a mandatory field in FDMS,
unless a docket manager confirms that the docket does not have a corresponding RIN. Docket
managers should be presented with a list of available RINs from ROCIS/RegInfo, and make a
positive confirmation of which one to use. There should also be an automatic cross-check to
identify which RINs have not been assigned to a docket. Through a combination of notifications
and workflow actions, the eRulemaking Program should take proactive steps to find these
“orphan” RINs a docket “home.” For all documents for which no RIN has been generated,
FDMS should automatically cause a message to be displayed within the e-docket that states:
“Unified Agenda Information Not Available Because No RIN Has Been Generated.”
Under this approach, agency officials would still be responsible for including the RIN as
they create a docket. The technology would merely serve as a check on agency officials’ work so
as to reduce human error. As with “Document Type” and “Docket Type” classifications, agency
officials and members of the public should be given the opportunity to easily flag any RINs they
believe are incorrect, or incorrectly omitted.
Problem: Agencies Do Not Always Include Supporting and Related Materials Within E-Dockets
Solution:
The eRulemaking Program should ensure that agencies receive prompts that alert them to
any dockets that do not have supporting and related materials. The prompt should state
something to the effect of: “This docket must by law include, to the extent practicable, all
materials that by agency rule or practice are included in the rulemaking docket, whether or not
submitted electronically.” Agency officials would be responsible for deciding how to respond to
the message, if at all.

17

Acknowledgments
I am deeply grateful to Cynthia Farina and Cary Coglianese, both of whom offered expert
feedback on this report and who contributed enormously to the project overall. I am also
indebted to numerous professionals throughout the federal government and private sector who
offered extraordinarily helpful feedback on this report, and with whom I have worked
collaboratively on this project. Without their creativity and open-mindedness, this project would
not have been possible.

18

Appendix
Note: The following is an excerpt from a memorandum written by Emily Bremer while
she was an attorney at the Conference.

As previously explained, I have organized the rulemaking documents identified through
my review of document subtypes. It bears noting that for purposes of this discussion, I define
“rulemaking documents” as documents used by agencies to conduct the informal rulemaking
process. In keeping with this process-based focus, the documents are organized first into four
broad categories, based on the stage of the rulemaking process during which the documents are
used. These categories include pre-rulemaking, rulemaking, rules, and post-rulemaking. Within
these broad, stage-based categories, documents are further categorized based on their specific
purpose or role in that stage of the process. For each individual document, the name of the
document is provided, along with the identity of the agency or agencies that published the
particular example document(s) I relied upon, and (in parentheses) the section of the Federal
Register in which the example document is published, if at all. This part concludes with a few
other observations and analysis of issues identified during my review.
It bears noting that this is probably not an exhaustive list of rulemaking documents.
Although I identified most of these documents through my thorough examination of the
documents pulled through searches of Regulations.gov and the Federal Register using
information provided in the subtype data set, and some of document names listed here are also
used as names for subtypes that have been approved for use on FDMS, this is not a list of
document subtypes per se. I anticipate adding to the list as I complete the remaining research and
identify additional documents used by agencies as vehicles of the informal rulemaking process.
A. Pre-Rulemaking Documents
1. Requests for Information that May Support or Inform a Proposed Rule
•
•
•

Advance Notice of Proposed Rulemaking—Treasury (proposed rules)
Notice of Inquiry—FCC (not published in the Federal Register)
Request for Information—Labor ESA (proposed rules; combined with extension of
comment period)
2. Requests for Further Pre-Rule Public Input

•
•

Notice of Hearing—Labor OSHA (notices; seeking input on regulatory agenda and
priorities)
Notice of Extension of Comment Period—Treasury (proposed rules), CPSC (proposed
rules)

19

3. Negotiated Rulemaking Documents
•
•
•

Notice of Intent to Form a Negotiated Rulemaking Committee—Interior (proposed rules;
consolidated with Request for Nominations)
Notice of Establishment—HHS (notices)
Request for Nominations—Interior (proposed rules; consolidated with Notice of Intent to
Form a Negotiated Rulemaking Committee)

B. Rulemaking Documents
1. Proposed Rules for Public Comment
•
•
•

•

Notice of Proposed Rulemaking—5 U.S.C. § 553(b)
Supplemental Notice of Proposed Rulemaking—EPA (proposed rules; combined with an
extension of the comment period)
Prepublication Posting of Proposed Rules and Other Documents
o Prepublication Display—CMS (refers to prepublication posting on
Regulations.gov or the agency’s website of a NPRM (or other document) that has
been submitted to the Federal Register for publication)
o Signed Federal Register Document—EPA (used for the same purpose as
“prepublication display”)
Subject Matter Based Subtypes Used for NPRMs and SNPRMs—For FWS and EPA in
particular, the eRulemaking PMO has approved subtype designations based on the subject
matter of a proposed rule, which the agency routinely includes in the title of its Federal
Register documents.41 In some cases, these subtypes that have been approved for use are
based on subjects that are subsidiary to a larger subject. In such cases, both the primary
and subsidiary subjects are typically included in the title of document(s) published in the
Federal Register.
o Migratory Bird Hunting—Interior FWS (proposed rules; examples are actually
SNPRMs)
o Approval and Promulgation of State Implementation Plans—EPA (proposed rules)
o Public Hearings and Submission of Plans—EPA (proposed rules)
o Endangered and Threatened Wildlife and Plants
▪ Proposed Critical Habitat Designation—Interior FWS (proposed rules)
▪ Proposed Species Listing—Interior FWS (proposed rules)
▪ Proposed Species Reclassification—Interior FWS (proposed rules)
▪ Proposed Establishment of Nonessential Experimental Population—
Interior FWS (proposed rules)

41

The subtype data set included rulemaking subtypes that have been approved for use on FDMS. In some cases,
agencies have requested and secured approval for a subtype, but have not configured the subtype for use, and are
therefore not actively using the subtype to categorize documents on FDMS.

20

•

o Migratory Bird Subsistence Harvest in Alaska—Interior FWS (proposed rules)
o Injurious Wildlife Species—Interior FWS (proposed rules)
o Taking and Importing Marine Mammals—Commerce NOAA (proposed rules)
o Refuge-Specific Regulations—Interior FWS (proposed rules)
o Eagle Permits—Interior FWS (proposed rules)
o Migratory Bird Permits—Interior FWS (proposed rules)
Petitions for Rulemaking
o Notice of Receipt of Petition for Rulemaking—NRC (proposed rules)
o Notice of Availability and Request for Comments—DHS Coast Guard (proposed
rules)
2. Requests for Further Public Input on Proposed Rules

•
•
•
•

•

•

Notice of Extension of Comment Period—Interior (proposed rules); Defense (rules and
regulations)
Reopening of Comment Period—EPA (proposed rules)
Request for Comments—FCC (proposed rules; requesting comments on a new
development relevant to an ongoing rulemaking)
Notice of Data Availability—EPA (proposed rules; giving notice that new data relevant to
an ongoing a rulemaking is available and providing an opportunity for the public to
comment on it)
Notice of Public Meetings—DOT FTA (notices)
o Notice of Stakeholder Meeting—EPA (notes from meeting posted on regs.gov
suggest meetings are sometimes used to engage the public on proposed rules).
o Notice of Meeting—NRC (proposed rules)
Notice of Public Hearing—Copyright Office (proposed rules); OSHA (proposed rules,
though identified on Regulations.gov as notices); FMCSA (proposed rules; called a
“Notice of Change in Hearing Structure,” updating previously announced plan for public
hearing on proposed rule)
3. Proposed Changes to Promulgated Rules

•

Notice of Proposed Extension of Effective Date—OPM (proposed rules; combined with
proposal to revoke previously published final rule)
4. Non-Promulgation Termination of a Rulemaking Proceeding

•

Notice of Termination
o Notice of Termination—DHS Coast Guard (proposed rules)
o Notice of Termination of Proceeding—DOT (proposed rules)
o Notice of Termination of Rulemaking—DOT NHTSA (proposed rules)
21

•

•
•

o Notice of Termination of Proposed Rule
Withdrawal
o Withdrawal—EPA (proposed rules)
o Withdrawal of Proposed Rule—VA (proposed rules); HUD (proposed rules)
o Withdrawal of Proposed Rule and Closure of Petition for Rulemaking—NRC
(proposed rules)
Denial of Petition
o Denial of Petition for Rulemaking—NRC (proposed rules)
Resolution
o Resolution and Closure of Petition Docket—NRC (proposed rules)

C. Rules
1. Temporary Rules
•
•

Temporary Rule—Commerce NOAA (rules and regulations; also identified as an
emergency action)
Temporary Interim Rule—DHS Coast Guard (rules and regulations)
2. Interim Rules

•
•
•

•

Notice of Tentative Final Order—FDA (older documents; not clear how published in
Federal Register)
Tentative Final Regulation—FDA (rules and regulations)
Interim Final Rules
o Supplemental Interim Final Rule—Commerce ITC (rules and regulations)
o Interim Final Rule with Request for Comments—HHS (rules and regulations)
Emergency Airworthiness Directive—FAA (rules and regulations)
3. Direct Final Rules

•
•
•
•

Direct Final Rule—EPA (rules and regulations)
Giving Effect to Consent Decree—EPA (rules and regulations)
Airworthiness Directives—FAA (rules and regulations)
State Implementation Plans—EPA (rules and regulations)
4. Final Rules

•

•

Prepublication Display—EPA (rules and regulations; refers to the pre-publication posting
on Regulations.gov of a final rule or other document after it has been submitted to the
Federal Register for publication)
Final Rule—Commerce NOAA (rules and regulations)
22

•
•
•

Final Rule with Request for Comments—FAA (rules and regulations; airworthiness
directive)
Affirmation of Interim Rule—Agriculture APHIS (rules and regulations)
Subject Matter Based Subtypes Used for Final Rules—As with proposed rules, FWS and
EPA have secured approval to use subtype designations based on the subject matter of a
final rule.
o Endangered and Threatened Wildlife and Plants
▪ Species Listing—Interior FWS (rules and regulations)
▪ Establishment of Nonessential Experimental Population—Interior FWS
(rules and regulations)
▪ Species Reclassification—Interior FWS (rules and regulations)
▪ Species Delisting—Interior FWS (rules and regulations)
▪ Critical Habitat Designation—Interior FWS (rules and regulations)
o Injurious Wildlife Species—Interior FWS (rules and regulations)
o Incidental Take of Marine Mammals—Commerce NOAA (rules and regulations)
o Refuge-Specific Hunting and Sport Fishing Regulations—Interior FWS (rules and
regulations)
o Migratory Bird Subsistence Harvest in Alaska—Interior FWS (rules and
regulations)
o Migratory Bird Hunting—Interior FWS (rules and regulations)
5. Actions Related to Effective Dates of Previously Published Rules

•
•
•

•
•

Delay of Effective Date—DoD/GSA/NASA (rules and regulations); FDA (rules and
regulations)
Confirmation of Effective Date—FAA (rules and regulations)
Notice of Confirmation of Effective Date
o Confirmation of Effective Date of Direct Final Rule—DOT PHMSA (rules and
regulations)
o Direct Final Rule; Confirmation of Effective Date—FDA (rules and regulations)
Notice of Stay of Action—FDA (rules and regulations); EPA (rules and regulations)
Extension of Compliance Date—FDA (notices), TSA (rules and regulations)

D. Post-Rulemaking Documents
1. Special Permissions or Limited Modifications of Regulatory Requirements
•
•
•

Temporary Permit—FDA (notice; also pre-rulemaking, as it is used to evaluate potential
need for changes to existing regulations; granted to class via individual)
Notice of Variance—Energy (notices)
Petition for Modification—MSHA (notices)
23

•

Equivalency Determination—Coast Guard (notices)
2. Solicitation of Public Input at the Enforcement Stage

•
•
•

Request for Data, Information, and Views—FDA (notices)
Stakeholder Meeting—OSHA (notices)
Town Hall Meeting—CMS (notices)
3. Notice of Challenge to Rule

•

Notice of Appeal
4. Guidance

•
•
•
•
•
•
•
•

Request for Information—FDA (notices; combined with a Notice of Availability of draft
guidance)
Proposed Guidance with Request for Comment—Treasury OTS (notices)
Proposed Statement of Policy—FEC (proposed rules)
Proposed Guidelines—NHTSA (notices)
Notice of Proposed Interpretation—DHS (notices)
Proposed Interpretative Statement—CFTC (proposed rules)
Notice of Availability—DOT FTA (notices)
Proposed Generic Communication—NRC (notice; Federal Register action identified as
“Notice of Opportunity for Public Comment”)

Agencies similarly use a variety of documents to issue final guidance:
•
•
•
•
•
•
•
•
•
•
•
•
•

Final Statement of Policy—FDIC (notices)
Final Policy Statement—NRC (rules and regulations)
Notice Policy Statement—FAA (notices)
GDL Guidance—FDA (not published in Federal Register)
Technical Support Document—EPA
Final Supervisory Guidance—Treasury FDIC (notices)
Industry Guidance—FCC (notices; identified as “policy statement”)
Notice of Final Interpretations—Education (notices)
Notice of Significant Guidance—USDA (notices)
Notice of Republication of Policy Guidance With Request for Comment—DHS (notices)
Policy Guidance—State (notices)
Notice of Policy Guidance—DOT (rules and regulations)
Management Directives—DHS (not published in Federal Register); NRC

24

